Title: To John Adams from Thomas Pownall, 18 December 1786
From: Pownall, Thomas
To: Adams, John


     
      
       Dear Sir.
       Decr 18 / 86
      
      I have often wished, since I came here into the Country, to fancy I could find a time when I might suppose you at leisure & Liberty having a few daies that you might pass in the Country. Christmass is a kind of Saturnalia when, for a week or ten daies, nothing but eating drinking & gambolling about is done in London I wish to seize this interval to claim a kind of promise You made me to come & pass a few daies with me & Mrs Pownall in our Country Retirement. & I will venture To ask the favor of You & Mrs Adams & Miss to do us The honor of coming this Christmass to us at Everton. We are but 49 miles from London, & about seven hours post— You can come between an early breakfast & dinner. In return for the pleasure You will do us We will endeavour to make the Christmass as pleasant To You as our house & neighbourhood will afford—
      The Earl of Scarb’rough, nephew to the late Sr George Saville, has been here with me & leaves me today: & hearing me say I wished his frank to You, desires Me to give him My Letter, that by carrying it to You himself he might, without the Ceremony of a formal presentation, take an occassion of makng himself known to you—& of knowing You.
      I will hope a favorable Answer & am Dr Sir / Yr most Obedt / & most humble / Sert
      
       T Pownall
      
     
     
      My address is Govr Pownall Everton House near Biggleswade
     
    